Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 1 of 26 PageID #: 1




Lina Stillman, Esq.
Stillman Legal, P.C.
42 Broadway, 12t Floor
New York, New York 10004
Tel (212) 203-2417
www.FightForUrRights.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
Jonathan Arriaga, Leopoldo Maldonado and Raul
Simbana individually and on behalf of others similarly
situated,                                                           COMPLAINT

                             Plaintiffs,                            COLLECTIVE ACTION
                                                                    UNDER 29 U.S.C. § 216(b)
Mercon Contracting Corp. (d/b/a Mercon) and Serge                   and CLASS ACTION
Pisman                                                              UNDER FRCP 23

                                                                    ECF Case
                              Defendants.
----------------------------------------------------------------X



Plaintiffs Jonathan Arriaga, Leopoldo Maldonado and Raul Simbana, bring this Class and
Collective Action Complaint on behalf of themselves and similarly situated co-workers against
Mercon Contracting Corp (d/b/a Mercon), (collectively, “Defendants”) pursuant to the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the New York Labor Law (“NYLL”),
N.Y. Lab. Law § 650 et seq., as recently amended by the Wage Theft Prevention Act (“WTPA”),
N.Y. Lab Law § 195(3), N.Y. Lab Law § 191, and related provisions from Title 12 of New York
Codes, Rules and Regulations (“NYCRR”).




                                                        1
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 2 of 26 PageID #: 2




                                       NATURE OF ACTION

          1.    This Class and Collective Action Complaint seeks to recover overtime

compensation, spread-of-hours pay, unlawful deductions and breach-of-contract and quantum

meruit damages for Plaintiffs and similarly situated co-workers who have been employed by

Defendants as Plumbers and Plumbing assistants for some or all the time period relevant to this

action (the relevant time period being set by the federal and state claims’ respective statutes of

limitations).

          2.    Plaintiffs are former employees of Defendants who were ostensibly employed as

Plumbers and Assistants to Plumbers.

          3.    As described herein, Individual Defendants Serge Pisman, (“Individual

Defendants”) employ Plaintiffs’ for the purposes of the instant claims.

          4.    Mercon Contracting Corp (d/b/a Mercon) is a company with a principal place of

business in Brooklyn New York. Specifically, at 1616 Mermaid Avenue, Brooklyn NY 11224.

          5.    Defendant Serge Pisman operate and control Defendant Corporation and, by

extension, Defendant Corporations’ employees, for part or all of the time period relevant to this

action.

          6.    At all relevant times, Plaintiffs regularly work for Defendants in excess of 40

hours per week, without receiving appropriate overtime compensation for any of the hours that

they worked

          7.    At all relevant times, Defendants failed to pay Plaintiffs the required “spread of

hours” pay for any day in which they had to work over 10 hours a day.
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 3 of 26 PageID #: 3




         8.    At all relevant times, Defendants failed to maintain accurate recordkeeping as

required by the FLSA and the NYLL.

         9.    Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

         10.   Plaintiffs now bring this Class and Collective Action on behalf of themselves and

other similarly situated individuals, for federal and state claims relating to unpaid overtime

wages, unpaid spread-of-hours wages, failure to maintain records, and the taking of unlawful

deductions pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the

New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., as recently amended by the

Wage Theft Prevention Act (“WTPA”), N.Y. Lab Law § 195(3), and related provisions from

Title 12 of New York Codes, Rules and Regulations (“NYCRR”). In addition, Plaintiffs brings

this action on behalf of themselves and other similarly situated individuals for state breach-of-

contract and quantum-meruit claims.

         11.   In connection with the above-mentioned allegations and claims, Plaintiffs seeks

compensatory damages as well as applicable liquidated damages, interest, attorney’s fees and

costs.

         12.   Plaintiffs seek certification of this action as a collective action under 29 U.S.C. §

216(b) on behalf of themselves, individually, and all other similarly situated employees and

former employees of Defendants, and as a putative class action under FRCP 23 with respect to

the New York state law claims.




                                                 3
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 4 of 26 PageID #: 4




                                     JURISDICTION AND VENUE

        13.         This Court has subject matter jurisdiction pursuant to 28 USC §§1331, and 1337

and jurisdiction over Plaintiffs’ state-law claims pursuant to 28 USC § 1367.

        14.         This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        15.         This Court is empowered to issue a declaratory judgment pursuant to 28 USC §§

2201 and 2202.

        16.         Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(1) because Corporate Defendants reside in this District, certain Plaintiffs reside in this

District and because a substantial part of the events that are the subject of the litigation transpired

in this District.

                         COLLECTIVE-WIDE FACTUAL ALLEGATIONS

        17.         Plaintiffs bring his FLSA claims on behalf of themselves and all similarly situated

persons who work or have worked for Defendants on or after December 8, 2013, who elect to

opt-in to this action (the “FLSA Collective”).

        18.         All of the work that Plaintiffs and the FLSA Collective have performed has been

assigned by Defendants and/or Defendants have been aware of all of the work that Plaintiffs and

the FLSA Collective have performed.

        19.         As part of his regular business practice, Defendants have intentionally, willfully

and repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect to

Plaintiffs and the FLSA Collective. This policy and pattern or practice includes, but is not

limited to:
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 5 of 26 PageID #: 5




                a. Willfully failing to pay overtime wages for hours worked in excess of 40

                    hours per week;

                b. Willfully failing to keep records that satisfy statutory requirements.

       20.     At all relevant times, Plaintiffs and other members of the FLSA Class who are

and/or have been similarly situated, have had substantially similar job requirements and pay

provisions, and have been subject to Defendants’ common practices, policies, programs,

procedures, protocols and plans of willfully failing and refusing to pay them the require overtime

pay at a one and one-half his regular rates for work in excess of forty (40) hours per workweek

under the FLSA, willfully taking improper wage deductions and other improper credits against

Plaintiffs’ wages for which Defendants did not qualify under the FLSA, and willfully failing to

keep records require by the FLSA.

       21.     The claims of Plaintiffs stated herein are similar to those of the other employees

and Plaintiffs and the FLSA Collective all perform or performed the same primary duties.

       22.     Defendants are aware that FLSA required them to pay employees performing

non-exempt duties, including Plaintiffs and the FLSA Collective overtime premium for hours

worked in excess of 40 hours per workweek.

       23.     Defendants’ unlawful conduct has been widespread, repeated and consistent.

                               CLASS ACTION ALLEGATIONS

       24.     Plaintiffs bring certain NYLL claims pursuant to FRCP 23 on behalf of all of

Defendants’ employees who work or have worked for Defendants from December 8, 2013 and

the date of final judgment in this matter (“the Class”).



                                                  5
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 6 of 26 PageID #: 6




       25.     Excluded from the Class are, inter alia, Defendants’ employees who will submit

timely and otherwise proper requests for exclusion from the Class.

       26.     On information and belief, the size of the Class is roughly 10 individuals.

Although the precise number is unknown, the facts on which the calculation of that number

depends are presently within the sole control of Defendants.

       27.     Common questions of law and fact exist as to the Class that predominate over any

questions only affecting them individually and include, but are not limited to, the following:

                a. Whether Defendants violated Article 6 of the NYLL and the supporting NYS

                    Department of Labor regulations;

                b. Whether Defendants failed to compensate the Class for hours worked in

                    excess of 40 hours per workweek;

                c. Whether Defendants misclassified Plaintiffs and members of the Class as

                    exempt;

                d. Whether Defendants failed to keep true and accurate time and pay records for

                    all hours worked by Plaintiffs and the Class, and other records required by

                    the NYLL;

                e. Whether Defendants’ policy of failing to pay workers was instituted willfully

                    or with reckless disregard of the law; and

                f. The nature and extent of class-wide injury and the measure of damages for

                    those injuries.

       28.     Plaintiffs’ claims are typical of the Class’s claims that they seek to represent.

Defendants employed Plaintiffs and the Class in New York State. Plaintiffs and the Class enjoy
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 7 of 26 PageID #: 7




the same NYLL rights to receive overtime; to be protected from unlawful deductions; to have

legally sufficient record-keeping. Plaintiffs and the Class have all sustained similar type of

damages as a result of Defendants’ non-compliance with the NYLL. Plaintiffs and the Class have

all been injured by virtue of Defendants’ under compensation of them or Defendants’ failure to

compensate them due to Defendants’ common policies, practices and patterns of conduct.

        29.     Plaintiffs will fairly and adequately represent and protect the interests of the

Class’s members. Plaintiffs understand that as class representatives they assume a fiduciary

responsibility to the class to represent its interests fairly and adequately. Plaintiffs recognize that

as class representatives, they must represent and consider the interests of the class just as they

would represent and consider their own interests. Plaintiffs understand that in decisions

regarding the conduct of the litigation and its possible settlement, they must not favor his own

interests over the Class’s interests. Plaintiffs recognize that any resolution of a class action must

be in the best interest of the Class. Plaintiffs understand that in order to provide adequate

representation, they must be informed of developments in litigation, cooperate with class

counsel, and testify at deposition/trial. Plaintiffs have retained counsel competent and

experienced in complex class actions and employment litigation. There is no conflict between

Plaintiffs and the Class.

        30.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The members of the Class have been damaged and are entitled to

recovery as a result of Defendants’ violation of the NYLL as well as its common and uniform

policies, practices and procedures. Although the relative damages suffered by individual

members of the Class are not de minimis, such damages are small compared to the expense and

                                                   7
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 8 of 26 PageID #: 8




burden of individual prosecution of this litigation. For example, Class members lack the financial

resources to conduct a thorough examination of Defendants’ timekeeping and compensation

practices and to prosecute vigorously a lawsuit against Defendants to recover such damages. In

addition, class litigation is superior because it will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments about Defendants’ practices.

             31.      This action is properly maintainable as a class action under FRCP 23(b)(3).

                                                PARTIES

                                                 Plaintiffs

       32.         Plaintiffs Jonathan Arriaga, (“Plaintiff Arriaga”) is an adult individual residing in

Brooklyn, NY. Plaintiffs Arriaga was employed by Defendants from on or about June 2016 until

August 25, 2017. At all relevant times to this complaint, Plaintiff Arriaga was employed by

Defendants as a Plumber’s Assistant.

       33.         Plaintiff Leopoldo Maldonado (“Plaintiff Maldonado”) is an adult individual

residing in Brooklyn, NY. Plaintiffs Maldonado was employed by Defendants from on or about

November 2013 until November 11th, 2018. At all relevant times to this complaint, Plaintiffs

Maldonado was employed by Defendants as a Mechanic, Plumber and Welder.

       34.         Plaintiff Raul Simbana (“Plaintiff Simbana”) is an adult individual residing in

Brooklyn, NY. Plaintiffs Simbana was employed by Defendants from on or about August 28,

2017 until on or about October 20th, 2018. At all relevant times to this complaint, Plaintiffs

Simbana was employed by Defendants as a Plumber’s assistant

       35.         Plaintiffs consent to be parties pursuant to 29 U.S.C. § 216(b), and bring these

claims based upon the allegations herein as representative parties of a prospective class of
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 9 of 26 PageID #: 9




similarly situated individuals under 29 U.S.C. § 216(b) and as representatives of the Proposed

Class.

                                                 Defendants

         36.   Individual Defendants have owned, operated and controlled Mercon Contracting

Corp. at all times relevant to this complaint.

         37.   On information and belief, Mercon Contracting Corp is a corporation organized

and existing under the laws of the State of New York with principal place of business in

Brooklyn, NY

         38.   Upon information and belief both Mercon Contracting Corp individually and

collectively have more than $500,000.00 in gross annual income for the years relevant to the

instant action (independent of excise taxes).

         39.   On information and belief, the operations of Mercon Contracting Corp

individually and collectively implicate interstate commerce insofar as these Defendants rely

heavily on food and produce that has been transported across state lines.

         40.   Defendant Serge Pisman is an individual who has been the de facto and de jure

owner, officer and/or agent of Defendant Corporation during the relevant time period, and he is

sued individually. Defendant Serge Pisman has possessed and exercised operational control over

Defendant Corporations, for example, he has at times relevant to this litigation determined the

wages and compensation of Defendants’ employees, including Plaintiffs, and established the

schedules of the employees, maintained employee records, and had the authority to hire and fire

employees. In particular, Serge Pisman has a prominent role in the setting of salaries for

Corporate Defendants’ employees and hires and fires Corporate Defendants’ employees.

                                                   9
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 10 of 26 PageID #: 10




                             COMMON FACTUAL ALLEGATIONS
                                Defendants Constitute Joint Employers

        41.      Defendants operate a construction contracting company where the Plaintiffs

 worked. At all relevant times, Individual Defendants Serge Pisman possess or possessed

 operational control over Defendant Corporations; possess or possessed an ownership interest in

 Defendant Corporations, and control or controlled significant functions of Defendant

 Corporations.

        42.      Corporate Defendants purport to be separate corporate entities. On information

 and belief, this is not true and Defendants have manipulated the corporate forms in order to

 deprive Plaintiffs and other employee members of the Proposed Class of FLSA, NYLL and other

 state law protections.

        43.      Corporate Defendants and Individual Defendants are associated and joint

 employers, act in the interest of each other with respect to employees, pay employees by the

 same method, and share control over the employees.

        44.      At relevant times, each Corporate Defendant possessed substantial control over

 Plaintiffs’ and other similarly situated employees’ working conditions, and over the policies and

 practices with respect to the employment and compensation of Plaintiffs, and all similarly

 situated individuals, referred to herein.

        45.      Corporate Defendants jointly employed Plaintiffs, and all similarly situated

 individuals, and are Plaintiffs’ and all similarly situated individuals employers within the

 meaning of 29 U.S.C. 201 et seq. and the NYLL.
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 11 of 26 PageID #: 11




           46.   In the alternative, Corporate Defendants constitute a single employer of Plaintiffs

 and/or similarly situated individuals, as the corporate divisions between them are fictional.

           47.   Upon information and belief, Individual Defendants Serge Pisman,

 Operate each Defendant Corporation as the alter ego of the other one, and/or fail to operate

 Defendant Corporation as legal entities separate and apart from themselves by, among other

 things:

           (a)   failing to adhere to the corporate formalities necessary to operate Defendant

 Corporation as separate and legally distinct entities;

           (b)   defectively forming or maintaining Defendant Corporation by, among other

 things, failing to hold annual meetings or maintaining appropriate corporate records;

           (c)   transferring assets and debts freely as between all Defendants;

           (d)   operating Defendant Corporation for Individual Defendants’ own benefit as the

 sole or majority shareholder(s) even as the Defendant Corporation operated collectively in the

 execution of his moving business;

           (e)   operating Defendant Corporation for each Individual Defendants’ own benefit and

 maintaining control over it as a closed corporation or closely controlled entity;

           (f)   intermingling assets and debts of Defendants Corporations;

           (g)   diminishing and/or transferring assets of Defendant Corporation to protect his

 own interests; and

           (h)   other actions evincing a failure to adhere to the corporate form.

           48.   At all relevant times, Individual Defendants were Plaintiffs’ employers within the

 meaning of the FLSA, NYLL and other law.

                                                  11
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 12 of 26 PageID #: 12




        49.     Individual Defendants had the power to hire and fire Plaintiffs, control the terms

 and conditions of employment, and determine the rate and method of any compensation in

 exchange for Plaintiffs’ services.

        50.     Individual Defendants supervised Plaintiffs’ work schedules and conditions of his

 employment.

        51.     Individual Defendants also determined the rate and method of payment for

 Plaintiffs and other similarly situated employees.

        52.     Individual Defendants also controlled and guided what limited recordkeeping that

 took place which Plaintiffs contends is deficient pursuant to FLSA and NYLL requirements.

                                      Individual Plaintiff Jonathan Arriaga

        53.     Plaintiff is a former employee of Defendants, primarily employed in performing

 the duties of a plumber’s assistant.

        54.     Plaintiff did not work at his own convenience, having to report to work according

 to a schedule devised by Defendants. Furthermore, once scheduled for a shift, Plaintiff did not

 come and go at his pleasure, but rather was controlled by Defendant.

        55.     Plaintiff worked (6) or (7) six days per week for 10 hours per day and was paid a

 $12 per hour. Many times, Plaintiffs had to stay past his regularly scheduled departure time to

 complete his job duties. Defendants never paid him for that extra time.

        56.     Plaintiff is non-exempt under FLSA and the NYLL. Among other things, Plaintiff

 did not occupy what law would characterize as “professional,” “executive” or even

 “administrative” positions, as Plaintiffs’ employment for Defendants was physical labor.

 Plaintiffs did not receive salary and their primary duties
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 13 of 26 PageID #: 13




        57.     Plaintiff commences this action as a collective action under 29 U.S.C. § 216(b)

 and as a putative class action under FRCP 23 with respect to the New York state law claims.

        58.     Plaintiffs Arriaga was employed by Defendants from approximately June 2016

 until August 25, 2017.

        59.     Plaintiffs Arriaga regularly handled goods in interstate commerce, such pipes,

 cement and hardware that were necessary to perform their work and that were produced outside

 of the State of New York.

        60.     Plaintiffs Arriaga’s work duties required neither discretion nor independent

 judgment.

        61.     Throughout his employment with Defendants, Plaintiffs Arriaga regularly worked

 in excess of 40 hours per week.

        62.     From approximately 2016 until his departure in August 2017 Plaintiff Arriaga

 worked about (6) six or (7) days per week. Typically, 7:30am to 5:30pm.

        63.     Plaintiffs Arriaga worked (60) sixty to (70) seventy hours per week with a half

 hour break per day.

        64.     From 2016 until his departure in August 2017, Plaintiff Jonathan Arriaga was

 paid $12 per hour at straight time, and not at the premium time and a half required by law.

        65.     Defendants did not provide Plaintiffs Arriaga with each payment of wages an

 accurate statement of wages, as require by NYLL 195(3).

        66.     Defendants did not provide Plaintiff Arriaga with a paycheck every week. Rather,

 they paid him every two (2) weeks, in violation of violation of Labor Law § 191(1)(a) which

 requires weekly payment of manual workers.

                                                13
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 14 of 26 PageID #: 14




        67.     Defendants never provided Plaintiffs Arriaga with a written notice, in English and

 in Spanish (Plaintiffs Arriaga’s primary language), of his rate of pay, employer’s regular pay

 day, and such other information as require by NYLL §195(1).

                                      Individual Plaintiff Maldonado

        68.     Plaintiff Maldonado is a former employee of Defendants, primarily employed in

 performing the duties of welder and plumber.

        69.     Plaintiff did not work at his own convenience, having to report to work according

 to a schedule devised by Defendants. Furthermore, once scheduled for a shift, Plaintiff did not

 come and go at his pleasure, but rather was controlled by Defendants.

        70.     Plaintiffs worked a schedule for Defendants from 7:30am to 5:30pm. Many times,

 Plaintiff had to stay past midnight to complete his work at the different buildings that he serviced

 through his employer, Marcon Contracting.

        71.     Plaintiff is non-exempt under FLSA and the NYLL. Among other things, Plaintiff

 did not occupy what law would characterize as “professional,” “executive” or even

 “administrative” positions, as Plaintiffs’ employment for Defendants was physical labor. Plaintiff

 did not receive salary but an hourly wage that changed throughout the years and sometimes

 varied per project.

        72.     Plaintiff commences this action as a collective action under 29 U.S.C. § 216(b)

 and as a putative class action under FRCP 23 with respect to the New York state law claims.

        73.     Plaintiff Maldonado was employed by Defendants from approximately June 2013

 until November 11th, 2018.
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 15 of 26 PageID #: 15




        74.     Plaintiff Maldonado regularly handled goods in interstate commerce, such

 hardware and plumbing materials that were necessary to perform his work and that were

 produced outside of the State of New York.

        75.     Plaintiff Maldonado’s work duties required neither discretion nor independent

 judgment.

        76.     Throughout his employment with Defendants, Plaintiff Maldonado regularly

 worked in excess of 40 hours per week.

        77.     From approximately December 2013 until his departure in November 2018

 Plaintiff Maldonado worked from 7:30am until on or about 5:30pm.

        78.     For approximately six (6) months in 2014, Plaintiff Maldonado worked on a city

 contract where he was supposed to be paid $90 per hour. Instead, Serge Pisman asked him to lie

 and tell the City Inspectors if they came, that he was earning this amount.

        79.     Individual Defendant paid him a certain amount of money conforming to the City

 contract and after Plaintiff Maldonado deposited the check, he had to give back Individual

 Defendant Pisman money back.

        80.     Plaintiffs Maldonado worked (60) sixty to (70) seventy hours per week with a half

 hour break per day.

        81.     From June 2013, he received a payment of $10 per hour. This amount increased to

 $11 per hour after 4 months or October 2013, then increased to $12 in December of 2013.

        82.     In January 2014, Plaintiff Maldonado was promoted to “Mechanic and Plumber”

 and was earning $14 per hour.

        83.     In April of 2016, Plaintiff Maldonado’s salary was raised to $17 per hour.

                                                 15
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 16 of 26 PageID #: 16




         84.    In August of 2017, Plaintiff Maldonado’s salary was raised to $20 per hour. He

 warned $20 per hour until his departure in November 12th, 2019.

         85.    Plaintiff was paid his wages by check, every two (2) weeks, in violation of

 violation of Labor Law § 191(1)(a) which requires weekly payment of manual workers.

         86.    Defendants did not provide Plaintiff Maldonado with each payment of wages an

 accurate statement of wages, as required by NYLL 195(3).

         87.    Defendants did not provide Plaintiff Maldonado with a paycheck every week.

 Rather, they paid him every two (2) weeks, in violation of violation of Labor Law § 191(1)(a)

 which requires weekly payment of manual workers.

         88.    Defendants never provided Plaintiffs Maldonado with a written notice, in English

 and in Spanish (Plaintiffs Maldonado’s primary language), of his rate of pay, employer’s regular

 pay day, and such other information as require by NYLL §195(1).

                                    Individual Plaintiff Raul Simbana

         89.    Plaintiff Simbana is a former employee of Defendants, primarily employed in

 performing the duties of an assistant to the plumber and mechanic.

         90.    Plaintiff Simbana did not work at his own convenience, having to report to work

 according to a schedule devised by Defendants. Furthermore, once scheduled for a shift, Plaintiff

 did not come and go at his pleasure, but rather was controlled by Defendants.

         91.    Plaintiff Simbana worked a schedule of 7:30am to 5:30 PM. Many times, Plaintiff

 had to go to Home Depot to buy supplies at 6:00 am and was not compensated for this extra

 time.
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 17 of 26 PageID #: 17




           92.    Plaintiff Simbana is non-exempt under FLSA and the NYLL. Among other

 things, Plaintiff did not occupy what law would characterize as “professional,” “executive” or

 even “administrative” positions, as Plaintiffs’ employment for Defendants was physical labor.

 Plaintiffs did not receive salary and their primary duties

           93.    Plaintiff Simbana commences this action as a collective action under 29 U.S.C. §

 216(b) and as a putative class action under FRCP 23 with respect to the New York state law

 claims.

           94.    Plaintiff Simbana was employed by Defendants from approximately August 28,

 2017 until October 20th, 2018

           95.    Plaintiff Simbana regularly handled goods in interstate commerce, such as food

 and products sold at the restaurant that were necessary to perform their work and that were

 produced outside of the State of New York.

           96.    Plaintiffs Simbana’s work duties required neither discretion nor independent

 judgment.

           97.    Throughout his employment with Defendants, Plaintiff Simbana regularly worked

 in excess of 40 hours per week.

           98.    From approximately August 28, 2017 until his departure in October 20th, 2019

 Plaintiff Simbana worked from (6) six to (7) seven days per week.

           99.    Plaintiff Simbana worked (60) sixty to (70) hours per week with a half hour break

 per day.

           100.   Defendants did not provide Plaintiff Simbana with each payment of wages an

 accurate statement of wages, as require by NYLL 195(3).

                                                  17
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 18 of 26 PageID #: 18




         101.   Defendants did not provide Plaintiff Maldonado with a paycheck every week.

 Rather, they paid him every two (2) or (3) weeks, in violation of violation of Labor Law §

 191(1)(a) which requires weekly payment of manual workers.

         102.   Defendants never provided Plaintiff Simbaba with a written notice, in English and

 in Spanish (Plaintiffs Arriaga’s primary language), of his rate of pay, employer’s regular pay

 day, and such other information as require by NYLL §195(1).

                                Defendants’ General Employment Practices

         103.   Defendants regularly require Plaintiffs to work in excess of forty (40) hours per

 week without paying him the proper overtime wages or spread of hours compensation.

         104.   At all times relevant to this complaint, Defendants maintained a policy and

 practice of requiring Plaintiffs and all similarly situated employees to work in excess of forty

 (40) hours per week without paying them appropriate overtime compensation or spread of hours

 compensation, as require by federal and state laws.

         105.   Defendants willfully disregarded and purposefully evaded record keeping

 requirements of the Fair Labor Standards Act and New York Labor Law by failing to maintain

 accurate and complete timesheets and payroll records.

         106.   By employing this practice, Defendants avoided paying Plaintiffs at the overtime

 rate of time and a half for most or all of their hours worked in excess of forty (40) hours per

 week.

         107.   Defendants failed to post require wage and hour posters and did not provide

 Plaintiffs with statutorily require wage and hour records or statements of their pay received, in
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 19 of 26 PageID #: 19




 part so as to hide Defendants’ violations of the wage and hour laws, and to take advantage of

 Plaintiffs’ relative lack of sophistication in wage and hour laws.

        108.    Upon information and belief, these practices by Defendants were done willfully to

 disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

 avoid paying Plaintiffs properly for (1) their full hours worked, (2) for overtime due, and (3) for

 spread of hours pay.

        109.    Defendants did not provide Plaintiffs, and similarly situated employees, with the

 wage statements and annual pay notices require by NYLL §§195(1) and 195(3).

        110.    Defendants did not provide Plaintiffs and similarly situated emploees with a

 paycheck every week. Rather, they paid him every two (2) weeks, in violation of violation of

 Labor Law § 191(1)(a) which requires weekly payment of manual workers.

        111.    Defendants failed to provide Plaintiffs and other employees with wage statements

 at the time of payment of wages, containing: the dates of work covered by that payment of

 wages; name of employee; name of employer; address and phone number of employer; rate or

 rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

 commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

 minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

 pay; the number of regular hours worked, and the number of overtime hours worked, as require

 by NYLL §195(3).




                                                  19
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 20 of 26 PageID #: 20




           112.   Defendants failed to provide Plaintiffs and other employees, at the time of hiring

 and on or before February 1 of each subsequent year, a statement in English and the employees’

 primary language, containing: the rate or rates of pay and basis thereof, whether paid by the

 hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

 the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

 by the employer; the name of the employer; any "doing business as" names used by the

 employer; the physical address of the employer's main office or principal place of business, and a

 mailing address if different; and the telephone number of the employer, as require by New York

 Labor Law §195(1).

                                    FIRST CAUSE OF ACTION
              (Violation of FLSA Overtime/Unlawful Deduction/Recordkeeping Provisions)

           113.   Plaintiffs repeats and realleges all paragraphs above as though fully set forth

 herein.

           114.   At all times relevant to this action, Defendants were Plaintiffs’ employers (and

 employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

 Act, 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiffs (and the FLSA class

 members), control the terms and conditions of employment, and determine the rate and method

 of any compensation in exchange for their employment.

           115.   At all times relevant to this action, Defendants were engaged in commerce or in

 an industry or activity affecting commerce.

           116.   Defendants constitute an enterprise within the meaning of the Fair Labor

 Standards Act, 29 U.S.C. § 203 (r-s).
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 21 of 26 PageID #: 21




             117.   Defendants, in violation of the FLSA, failed to pay Plaintiffs (and the FLSA Class

 members) overtime compensation at rates of one and one-half times the regular rate of pay for

 each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

             118.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members) overtime

 compensation was willful within the meaning of 29 U.S.C. § 255(a).

             119.   Defendants took unlawful deductions from Plaintiffs’ earned wages and the FLSA

 Collective’s earned wages.

             120.   Defendants, in violated of the FLSA, failed to pay Plaintiffs agreed-upon wages

 by virtue of their withholding policies, time-clock policies and chargeback policies as described

 herein.

             121.   Defendants failed to satisfy the FLSA’s recordkeeping requirements.

             122.   Defendants acted willfully in their violations of the FLSA’s requirements.

             123.   Plaintiffs (and the FLSA Collective) was damaged in an amount to be determined

 at trial.

                                         SECOND CAUSE OF ACTION

          (Violation of the Overtime/Unpaid Wages/Unlawful Deductions/Spread-of-Hours-
       Pay/Recordkeeping/Wage Statement Provisions of NYLL/Frequency of Payment)

             124.   Plaintiffs repeats and realleges all paragraphs above as though fully set forth

 herein.

             125.   At all times relevant to this action, Defendants were Plaintiffs’ employers within

 the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire




                                                     21
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 22 of 26 PageID #: 22




 Plaintiffs, control terms and conditions of employment, and determine the rates and methods of

 any compensation in exchange for employment.

             126.   Defendants, in violation of the NYLL and associated rules and regulations, failed

 to pay Plaintiffs overtime compensation at rates of one and one-half times the regular rate of pay

 for each hour worked in excess of forty hours in a workweek, in violation of N.Y. Lab. Law §

 190 et seq. and supporting regulations of the New York State Department of Labor.

             127.   Defendants failed to pay Plaintiffs (and the Class members) in a timely fashion, as

 require by Article 6 of the New York Labor Law.

             128.   Defendants failed to provide Plaintiffs (and the Class members) with a paycheck

 every week. Rather, they paid him every two (2) weeks, in violation of violation of Labor Law §

 191(1)(a) which requires weekly payment of manual workers.

             129.   Defendants’ failure to pay Plaintiffs (and the Class members) overtime

 compensation was willful within the meaning of N.Y. Lab. Law § 663.

             130.   Defendants, in violation of the NYLL, failed to pay Plaintiffs agreed-upon wages

 by virtue of their withholding policies, time-clock policies and chargeback policies as described

 herein.

             131.   Plaintiffs (and the Class Members) was damaged in an amount to be determined

 at trial.

             132.   Plaintiffs repeats and realleges all paragraphs above as though fully set forth

 herein.

             133.   Defendants failed to pay Plaintiffs (and the Class) one additional hour’s pay at the

 basic minimum wage rate before allowances for each day Plaintiffs’ spread of hours exceeded
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 23 of 26 PageID #: 23




 ten hours in violation of New York Lab. Law §§ 190 et seq. and 650 et seq. and the wage order

 of the New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. Tit. 12, §

 137-1.7 and 137-3.11.

           134.   Defendants’ failure to pay Plaintiffs (and the Class) an additional hour’s pay for

 each day Plaintiffs’ (and the Class) spread of hours exceeded ten hours was willful within the

 meaning of New York Lab. Law § 663.

           135.   Plaintiffs (and the Class members) was damaged in an amount to be determined at

 trial.

           136.   Plaintiffs repeats and realleges all paragraphs above as though fully set forth

 herein.

           137.   Defendants failed to provide Plaintiffs with a written notice, in English and in

 Spanish (Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other

 information as require by NYLL §195(1).

           138.   Defendants are liable to Plaintiffs in the amount of $5,000 together with costs and

 attorney’s fees.

           139.   Plaintiffs repeats and realleges all paragraphs above as though set forth fully

 herein.

           140.   Defendants did not provide Plaintiffs with wage statements upon each payment of

 wages, as required by NYLL 195(3).

           141.   Defendants acted willfully in his violation of the above-described NYLL

 requirements.

                                           PRAYER FOR RELIEF

                                                   23
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 24 of 26 PageID #: 24




                WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

 against Defendants:

         (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members, apprising them of the

 pendency of this action, its nature, and his right to join, and permitting them promptly to file

 consents to be Plaintiffs in the FLSA claims in this action;

         (b)    Certifying this case as a Class Action pursuant to FRCP 23 of the FRCP;

         (c)    Designating Plaintiffs as Class Representatives, reasonable service awards for

 each Plaintiffs, and his counsel of record as Class Counsel;

         (d)    Declaring that Defendants have violated the overtime wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA class members;

         (e)    Declaring that Defendants have violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (f)    Declaring that Defendants’ violation of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA class members;

         (g)    Awarding Plaintiffs and the FLSA class members damages for the amount of

 unpaid overtime wages, and damages for any improper deductions or credits taken against wages

 under the FLSA as applicable;

         (h)    Awarding Plaintiffs and the FLSA class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid overtime wages, and damages

 for any improper deductions or credits taken against wages under the FLSA as applicable
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 25 of 26 PageID #: 25




 pursuant to 29 U.S.C. § 216(b);

         (i)    Declaring that Defendants have violated the overtime wage provisions of, and

 rules and orders promulgated under, the NYLL as to Plaintiffs and the members of the Class;

         (j)    Declaring that Defendants have violated the Spread of Hours Wage Order of the

 New York Commission of Labor as to Plaintiffs and the members of the FLSA Class;

         (k)    Declaring that Defendants have violated the recordkeeping requirements of the

 NYLL with respect to Plaintiffs’ and the FLSA Class members compensation, hours, wages; and

 any deductions or credits taken against wages;

         (l)    Declaring that Defendants’ violations of the New York Labor Law and Spread of

 Hours Wage Order were willful as to Plaintiffs and the FLSA Class members;

         (m)    Awarding Plaintiffs and the FLSA class members damages for the amount of

 unpaid overtime wages, damages for any improper deductions or credits taken against wages, as

 well as awarding spread of hours pay under the NYLL as applicable;

         (n)    Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiffs damages for Defendant’s violation of the NYLL frequency of

 payment violation of Labor Law § 191(1)(a) which requires weekly payment of manual workers.

         (p)    Awarding Plaintiffs and the FLSA class members liquidated damages in an

 amount equal to one hundred percent (100%) of the total amount of spread of hours pay and

 overtime compensation shown to be owed pursuant to NYLL § 663 as applicable;

         (q)    Awarding Plaintiffs and the FLSA class members pre-judgment and post-

 judgment interest as applicable;

                                                  25
Case 1:19-cv-06887-ENV-RER Document 1 Filed 12/08/19 Page 26 of 26 PageID #: 26




         (r)     Awarding Plaintiffs and the FLSA class members the expenses incurred in this

 action, including costs and attorney’s fees; and

         (s)    All such other and further relief as the Court deems just and proper.

 Dated: New York, New York
 December 8, 2019

                                               LINA STILLMAN, ESQ.

                                               ___/s/ Lina Stillman ____________
                                               By:     STILLMAN LEGAL, P.C.
